Title: To Thomas Jefferson from Thomas Cooper, 27 December 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia South Carolina
Dec. 27. 1823
I am much obliged by your kind letter, and I would willingly pursue your advice if I could, by publishing the sequel to the tract I sent you, and which I think conclusive of the question. But the publisher of the tract you have refused to put his name to it as printer, and refused to sell it. I dare not give away any copies; the whole impression is in my library. I have sent one copy to Everett of Boston, and three others to New York and Philadelphia; but I can safely dispose of no more. If I could get any person to print & sell the sequel containing the physiological view of the subject, I would make him a present of the impression already printed, and of the MS, which wd be about the same size.I am well aware that your State is in equal bondage, and no printer there would venture to expose such a work for sale: yet is this according to our own account, the most enlightened nation on earth! If the priesthood succeed here, so will the holy alliance: it is one brotherhood I have made a stand against them in our State, but I have gone to the limits of prudence; & I should certainly be compelled to retire if I were to push opposition to the Clergy any further.One is compelled to act here, as I should act in Turkey: if an honest Musselman were to say to me, “Christian Dog, take your choice, become a follower of the prophet or be impaled,” I should not put him to the trouble of the latter operation. The simulation and the dissimulation which a prudent dread of public ignorance and priestley rancour, imposes on men otherwise honest and well disposed, does more harm in the world (in my opinion) than religion does good. When will the American people acknowledge practically that Truth is the offspring of unfettered discussion!In this place, however, we are improving. After five pamphlets against me calling for my removal, and the presbyterian clergy riding about the country denouncing the College, and getting up Grand-jury presentations from two districts, we doubled our numbers during the month of October.The young man who spake the valedictory oration at our late Commencement, in the presence of the Trustees and the members of both houses of Legislature, boldly declared that the students were aware of the bigotry that had been employed to injure the reputation of the College, and their eyes were opened to the calumnious proceedings which had been put in practice for the purpose.On the score of theological opinion I have never uttered a sentiment directly or indirectly that could tend to shake their faith whatever it might be. My language has not been plainly orthodox, but it has never been plainly or even remotely otherwise. I should hold it an imposition on their understandings, to speak to them on any religious subject different from the current opinions of Christian Sects. But it is hard in such a country as this that a publication not offensive to Christianity, and which would be tolerated in England France & Germany, cannot be published any where on this to Continent. I would not publish it with my name at all, nor would I publish it in this State if I could; but that Boston New York & Philadelphia should be shut against such an investigation, seems to me very antirepublican.  After the next storm brewed by the holy alliance, which will reach us, I hope the atmosphere will be clearer.I remain with sincere and affectionate respect Dr sir your friendThomas Cooper